Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The disclosure is objected to because of the following informalities: page 8, first para: the term “models 14 to 16” do not match with drawing Fig. 18; page 23, first para: the term “models 30, 31 and 32” do not match with drawing Figs. 127. Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 10, 12, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Japanese document JP 2016-27356 (of record).
Japanese document JP 2016-27356 discloses applicant’s claimed polarizer (Fig. 1; paras. 0010, 0026-0047; 0106-0114) including:
	a substrate transparent to light; 
	a wire grid portion (plural wires) extending in a direction and arranged side by side at a pitch shorter than the wavelength of incident light; and
	a polarizing axis correcting portion which is formed of a dielectric (molybdenum silicide) provided at a side at which the light enters the wire grid portion.
Since the Japanese document JP 2016-27356 discloses the polarizer including the polarizing axis correcting portion, as cited in applicant’s claim 1, the polarizing axis correcting portion of the Japanese document JP 2016-27356 would be able to perform “correction so as to reduce a displacement in an angle between an incidence-side transmittance axis of linear polarized 
	As to claim 2, as mentioned earlier, since the Japanese document JP 2016-27356 discloses the polarizer including the polarizing axis correcting portion, as cited in applicant’s claims 1 and 2, the polarizing axis correcting portion of the Japanese document JP 2016-27356 would be able to perform the “correction so as to reduce the displacement in the angle between the incidence-side transmittance axis of the linear polarized light and the emitting-side absorption axis thereof by changing an intensity ratio between a P-wave of the incident light and an S-wave thereof”, as cited in claim 2.
	As to claims 10-12, the Japanese document JP 2016-27356 discloses at paras 0027-0032, the polarizing axis correcting portion placed on the wire grid portion at the substrate side or at a side facing the substrate or placed on the respective tips of the wires of the wire grid portion.
As to claim 15, the Japanese document JP 2016-27356 discloses the extinction ratio improving layer includes an absorption layer due to a absorption capability.

As to claim 19, the Japanese document JP 2016-27356 discloses the polarizing axis correcting portion causes a wavelength of light which takes the minimum value of a TE transmittance to be smaller than 380 nm when the linear polarized light enters at an azimuth angle of 45 degrees and at an incidence angle of 40 degrees relative to the wires.  

Claims 1, 2, 7, 10-12 and 15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Japanese document JP 2006-330178 (of record).
As to claims 1 and 7, Japanese document JP 2006-330178 discloses applicant’s claimed polarizer (Figs. 1, 6, 13, 17; paras. 0001, 0014-0022, 0046) including:
a transparent substrate; 
a wire grid including a plurality of metal layers arranged in parallel to each other at a pitch shorter than the wavelength of incident light; and 
a dielectric polarizing axis correction section provided on a side where light is incident on the metal layers, and including Si02 and a thickness of 100 nm. 

As to claim 2, as mentioned earlier, since the Japanese document JP 2006-330178 discloses the polarizer including the polarizing axis correcting portion, as cited in applicant’s claims 1 and 2, the polarizing axis correcting portion of the Japanese document JP 2006-330178 would be able to perform the “correction so as to reduce the displacement in the angle between the incidence-side transmittance axis of the linear polarized light and the emitting-side absorption axis thereof by changing an intensity ratio between a P-wave of the incident light and an S-wave thereof”, as cited in claim 2.
As to claim 10, as shown in Fig. 13, the Japanese document JP 2006-330178 discloses the polarizing axis correcting portion provided on the substrate side of the metal layers.

	As to claim 15, the Japanese document JP 2006-330178 discloses the extinction ratio improving layer includes an absorption layer due to a absorption capability.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-9 and 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese document JP 2016-27356, as applied to claim 1.
As to claims 3 and 4, one of ordinary skill in the art would have been able to configure the deviation angle of 7 or less (claim 2) or the deviation angle of 2 or less (claim 4) since as mentioned earlier, the polarizing axis rotation 
Claims 5 and 6 are similar to that of claim 19. Further, applicant’s claimed wavelength of light: causing the minimum value of a TE transmittance to be equal to or greater than 495 nm and to be equal to or smaller than 570 nm (claim 5) or correcting a TE transmittance of light which has a wavelength of equal to or greater than 507 nm and equal to or smaller than 555 nm to be equal to or smaller than 0.2 % (claim 6) would have been obvious to one of ordinary skill in the art since it has been held that where general conditions of the claim are discovered in the prior art, discovering the optimum or workable TE transmittance involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claims 7-9, although the Japanese document JP 2016-27356 discloses the polarizing axis correcting portion including molybdenum silicide as opposed to applicant’s claimed silicon oxide or silicon nitride or titanium nitride material, as claimed by applicant, it would have been a matter of obvious alternative design choice to one of ordinary skill in the art to use any suitable dielectric material since all of them have common dielectric properties.

As to claims 16 and 17, it would have been obvious to one of ordinary skill in the art to apply the polarizing plate of the Japanese document JP 2016-27356 within a known (prior art) display device since the use of the polarizer within the display device is old and well known.

Claims 8, 9, 13, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Japanese document JP 2006-330178, as applied to claim 1.
As to claims 8, the Japanese document JP 2006-330178 does not discloses the polarizing axis correcting portion including silicon nitride as claimed by, it would have been a matter of obvious alternative design choice to one of ordinary skill in the art to use any suitable dielectric material since silicon nitride or silicon dioxide have common dielectric properties.
Choosing a suitable dimension of the titanium oxide polarizing axis correcting portion would have been considered routine and therefore obvious and to one of ordinary skill in the art.

As to claim 9, the Japanese document JP 2006-330178 discloses the polarizing axis correcting portion including titanium oxide as claimed by applicant. 
Choosing a suitable dimension of the titanium oxide polarizing axis correcting portion would have been considered routine and therefore obvious and to one of ordinary skill in the art.
As to claim 13, applicant is claiming, in a cross section that is vertical to the extending direction of the wire, a cross-sectional shape of the polarizing axis correcting portion comprises a part that has at least partially wider width than a width of the wire. Such claimed feature would be considered routine to one of ordinary skill in the art and therefore would have been obvious to one ordinary skill in the art.
As to claim 14, at para. 0022, the Japanese document JP 2006-330178 discloses that the shape of the polarizing axis correcting portion dielectric layer is polygonal or the like. 
In light of this, a person skilled in the art could have easily configured the shape to be reverse taper. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 8AM-3PM, 7PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/ASHOK PATEL/Primary Examiner, Art Unit 2879